Case 2:21-cv-01225-JFW-KK Document 12 Filed 08/16/21 Page 1 of 1 Page ID #:47




 1
 2
 3
 4                                                                       JS-6

 5
 6
                           UNITED STATES DISTRICT COURT
 7
                          CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10    LATIA S.1,                                 Case No. CV 21-1225-JFW (KK)
11                              Plaintiff,
                                                 JUDGMENT
12
                          v.
13
      COMMISSIONER OF SOCIAL
14    SECURITY,
15
                                Defendant.
16
17
18         Pursuant to the Order Accepting Findings and Recommendation of United

19   States Magistrate Judge,

20         IT IS HEREBY ADJUDGED that this action is dismissed without prejudice.

21
22   Dated: August 16, 2021
23                                           HONORABLE JOHN F. WALTER
                                             United States District Judge
24
25
26
27   1      Partially redacted in compliance with Federal Rule of Civil Procedure
28   5.2(c)(2)(B) and the recommendation of the Committee on Court Administration and
     Case Management of the Judicial Conference of the United States.
